    Case 1:19-cv-07538-MKV-OTW Document 36 Filed 11/10/20 Page 1 of 2
                                                      USDC SDNY
                                                      DOCUMENT
                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                          DOC #:
SOUTHERN DISTRICT OF NEW YORK                         DATE FILED: 11/10/2020

 GULCAN SIMSEK,

                            Plaintiff,

                       -against-                                   1:19-cv-07538-MKV

 TERRAFINA, L.L.C., JOSEPH PAGANO,                                       ORDER
 KENAN IZCI, and JAMES LOCK,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On November 9, 2020, the Court entered a Stipulation and Order pursuant to which

Plaintiff Gulcan Simsek (“Plaintiff”) agreed to withdraw her Motion for Default Judgment as

against Defendants Terrafina, L.L.C. (“Terrafina”) and James Lock (“Lock”). Pursuant to that

Stipulation and Order, Terrafina and Lock agreed, inter alia, to answer Plaintiff’s Complaint,

request a stay of discovery jointly with Plaintiff, and pursue private mediation.

       On November 10, 2020, the Court held a hearing on Plaintiff’s Motion for Default

Judgment as against Defendant Kenan Izci (“Izci”), the sole remaining defaulting Defendant.

Counsel for Plaintiff and counsel for Terrafina and Lock were in attendance. Izci did not appear.

At the hearing, counsel were unable to provide information on, inter alia, the operational and legal

status of Terrafina; whether Izci has an ownership interest in Terrafina; and whether Izci was

employed by Terrafina at the time service purportedly was made at the last business address of

Terrafina or whether Izci continues to be employed by Terrafina. Accordingly, and for the reasons

discussed on the record at the hearing, IT IS HEREBY ORDERED that Plaintiff’s Motion for

Default Judgment as against Izci is DENIED without prejudice to renewal with further evidence

regarding the adequacy of service of process.

       In accordance with matters discussed at the hearing, IT IS FURTHER ORDERED that:
     Case 1:19-cv-07538-MKV-OTW Document 36 Filed 11/10/20 Page 2 of 2




          •   The joint application to stay discovery is denied without prejudice,

          •   The parties shall file a joint status letter no later than November 13, 2020, at 4:00

              PM advising the Court whether Lock has cooperatively furnished factual

              information regarding Terrafina and Izci to resolve the outstanding issues

              concerning service of process described above and in greater detail during the

              hearing. If discussions between the parties are cooperative and Plaintiff’s requests

              for information are satisfied, the parties may renew their request that discovery be

              stayed.

          •   Terrafina and Lock shall answer the Complaint on or before December 14, 2020.

          •   The parties shall file a joint status letter no later than January 15, 2021, at 4:00

              PM advising the Court whether the private mediation scheduled for January 12,

              2021, was successful or, if it was not successful, whether the parties are continuing

              to discuss settlement.

       Failure to comply with deadlines or other terms of this Order may result in sanctions,

including preclusion or dismissal of claims or defenses.



SO ORDERED.

                                                    _________________________________
Date: November 10, 2020                             MARY KAY VYSKOCIL
      New York, NY                                  United States District Judge




                                                2
